DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1-7, 14, 18, and 19 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 1-20 are newly rejected under 35 U.S.C. §112 based on the added claim language “constant parameters … that are determined by multiple sensors.”
The claim recitation “include boundary conditions” and “controlling a drilling operation” necessitates a new rejection based on US patent 7,584,081 B2 Wen, et al. [herein “Wen”] in view of US patent 8,612,195 B2 Sun, et al. [herein “Sun”] and US 2018/0066475 A1 Vadali, et al. [herein “Vadali”] respectively.
Other rejections are adjusted accordingly.
Response to Arguments
Applicant's remarks filed 21 April 2022 have been fully considered and Examiner’s response is as follows:
Regarding §101 abstract idea:
Applicant remarks page 12-13 argues:
Applicant submits that, even if the claims can be considered as directed to an abstract idea, the claims, when taken as a whole, integrate the abstract idea into a practical application. Specifically, the claims recite "controlling a drilling operation using the modified operational parameter," which is controlling a real- world process. Additionally, the Examiner agreed that amending the claims as included herein would overcome the rejections under 35 U.S.C. §101 - Abstract Idea.
This argument is unpersuasive.
Applicant did not present the instant amendment for the Examiner to consider during the interview dated 12 April 2022. Examiner’s summary of the interview mailed 15 April 2022 states:
Examiner said modifying a parameter was abstract, but that control of a drilling direction as a control of a physical process could represent integration into a practical application and therefore be eligible depending on the specific claim language.
The claims presented in the instant amendment do not control a drilling direction as discussed in the interview. Nor do the claims recite control of any other specific physical entity.
The recitation of “using” the modified operational parameter to somehow control a drilling operation is a recitation which amounts to no more than instructions to “apply” the result of the abstract idea. The modified operational parameter is the calculated result of the identified mathematical concept. Mere instructions to “use” at an extremely high level of generality is a mere instruction to “apply it.” See MPEP §2106.05(f).

Regarding §102/103:
Applicant remarks page 14 argues:
Wen, VadaIi is silent to a digital twin developed using constant parameters that include boundary conditions
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 7,584,081 B2 Wen, et al. [herein “Wen”] in view of US patent 8,612,195 B2 Sun, et al. [herein “Sun”] and US 2018/0066475 A1 Vadali, et al. [herein “Vadali”].
In particular, Sun column 6 lines 28-35 teach “boundary conditions” are “typical parameters” of a process model.
Specification
The Specification has been appropriately corrected for typographic errors. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claims 1 and 14 have been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 14:
“a communications module being configured to communicate … (Specification ¶26 teaches various communications devices)
Each module is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) third to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 18 and 19 have been appropriately corrected. Accordingly, Examiner's rejection of claims 18 and 19 under § 112 is withdrawn. However, the following new rejection is made as follows:
New Matter §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 recite “constant parameters that include boundary conditions and that are determined by multiple sensors.” The Specification provides no written description support for boundary conditions determined by sensors. The only mention of boundary conditions at all is in Specification paragraph 16 which states:
Combining a standalone EnKF module with a non-adapting digital twin developed for fixed model parameters, for example boundary conditions or matrix properties, and using streaming measurable data from multiple sensors can produce a self-adapting digital twin that can be used in real-time applications.
The presence of the comma, and the recitation “an using” makes it clear the description is referring to the digital twin using the data from the multiple sensors. There is no disclosure of the fixed model parameters being “determined by multiple sensors” as now recited.
Claim 14 recites “the multiple sensors being configured to determine the constant parameters.” The same as claims 1 and 7, there is no disclosure of constant model parameters being “determined by multiple sensors” as now recited.
Dependent claims are rejected for depending upon a respective rejected parent claim.
Indefiniteness §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite “a digital twin developed using constant parameters that include boundary conditions and that are determined by multiple sensors.” The term “that” has unclear antecedent basis. Is this limitation referring to the “digital twin” being determined by the multiple sensors or does the term “that” refer to the constant parameters being determined by the multiple sensors?
Dependent claims 2-6 and 8-13 are rejected for depending upon a rejected claim.
Examiner Suggestion §112
Examiner suggest amending claims 1, 7, and 14 to clarify that it is the digital twin which is determined, or uses, the sensors because only that interpretation is supported by the disclosure of the Specification. For example, claim 1 could be amended to recite:
1. …
a digital twin developed using multiple sensors for a fixed environment and constant parameters that include boundary conditions
….

Claim Rejections - 35 USC § 101 – Software per se
Claim 1 has been amended to recite “A non-transitory computer-readable medium.” Accordingly, Examiner’s rejection of claims 1-6 under §101 software per se is withdrawn.
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A non-transitory computer-readable medium comprising a self-adapting digital twin of an oil and gas wellbore environment, the self-adapting digital twin comprising: a digital twin developed using constant parameters that include boundary conditions and that are determined by multiple sensors for a fixed environment, …;
and a standalone Ensemble Kalman Filter (EnKF) module, the standalone EnKF module being configured to perform operations including: receiving streaming measurement data from the multiple sensors measuring multiple parameters of the oil or gas recovery process;
receiving prediction data from the digital twin; generating input parameter corrections for the digital twin by executing an EnKF algorithm using the streaming measurement data and the prediction data;
communicating the input parameter corrections to the digital twin for causing adaptation of output predictions of the digital twin to the sensor data; 
generating a modification to an operational parameter of the oil or gas recovery process based on the adapted output predictions; ….
Specification paragraph 27 describes and admits “A self-adapting digital twin may be developed for an oil and gas production process by generating a mathematical model of the process.” A mathematical model is a mathematical construction of respective equations and falls within the mathematical concept category of abstract ideas.
The standalone Ensemble Kalman Filter is a mathematical algorithm to update respective parameters. The EnKF is an explicit recitation of mathematical subject matter.
Receiving the input data is receipt of mathematical input and does not indicate any non-abstract data transfer. Furthermore, receiving measurement data is not a recitation of actually performing a measurement, only receiving the data values. Generating the input parameter is generating the corresponding mathematical value and is thus mathematical subject matter. Executing the EnKF is performing respective mathematical calculations.
The recitation of “communicating the input parameter corrections” a disembodied recitation of communicating a mathematical value. Adapting respective output predictions of the digital twin is performing respective mathematical calculations of the digital twin on corresponding input data values.
Generating a modification of operational parameters based on the adapted output prediction is generating a calculated parameter value according to the mathematical calculations. Performing mathematical calculations is mathematical subject matter.
These fall within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
A non-transitory computer-readable medium …
… the digital twin being operable to model an oil or gas recovery process; and 
…
and controlling a drilling operation using the modified operational parameter.
The non-transitory computer-readable medium is recited at a high-level of generality (i.e., as a generic computer medium) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The recitation of “an oil or gas recovery process” is a generic recitation of a field of use. Generally linking the use of an abstract idea to a field of use fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(h).
The recitation of “using” the modified operational parameter to somehow control a drilling operation is a recitation which amounts to no more than instructions to “apply” the result of the abstract idea. The modified operational parameter is the calculated result of the identified mathematical concept. Mere instructions to “use” at an extremely high level of generality is a mere instruction to “apply it.” See MPEP §2106.05(f).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2, 8, and 15 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
…, wherein the modification includes a modification to a parameter ….
Modification of a parameter is calculating a parameter value according to respective mathematical calculations. 
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2, 8, and 15 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
of a drilling operation of the oil or gas recovery process.
The recitation of “an oil or gas recovery process” is a generic recitation of a field of use. Generally linking the use of an abstract idea to a field of use fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(h).
Claims 2, 8, and 15 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3, 9, and 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The non-transitory computer-readable medium of claim 1, wherein the modification includes an adjustment to a drilling direction ….
Parent claim 1 describes the modification as “to an operational parameter.” The modification of an operational parameter of a drilling direction is a recalculated value according to respective mathematical calculations. This is mathematical subject matter.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3, 9, and 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… in a wellbore for the oil or gas recovery process.
The recitation of “in a wellbore for the oil or gas recovery process” is a generic recitation of a field of use. Generally linking the use of an abstract idea to a field of use fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(h).
Claims 3, 9, and 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 4, 10, and 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The non-transitory computer-readable medium of claim 1, wherein the modification includes a modification to a parameter ….
Modification of a parameter is a recalculated value according to respective mathematical calculations. This is mathematical subject matter.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 4, 10, and 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… of a drilling fluid for a drilling operation of the oil or gas recovery process.
The recitation of “in a wellbore for the oil or gas recovery process” is a generic recitation of a field of use. Generally linking the use of an abstract idea to a field of use fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(h).
Claims 4, 10, and 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
5. The non-transitory computer-readable medium of claim 1, wherein the EnKF algorithm is executable by the standalone EnKF module on a separate computing system being configured to communicate with the computing system on which the digital twin is executable.
The separate “computing system” is a generic recitation of a computer environment. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
“Use of a computer … in its ordinary capacity for … to receive, store or transmit data … does not integrate a judicial exception into a practical application or provide significantly more.” MPEP §2106.05(f). The claim recitation of “communicate with the computing system” is a general recitation of the generic computer performing ordinary functions of receiving and transmitting data. Accordingly, it does not integrate a judicial exception into a practical application or provide significantly more.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) and mere instructions to apply an abstract idea under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 6, 11, and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The non-transitory computer-readable medium of claim 1, wherein the standalone EnKF module is operable to:
correlate the streaming measurement data received from each of the multiple sensors operable to measure different process parameters of the oil or gas recovery process with the prediction data received from the digital twin for corresponding process parameters,
compare the correlated prediction data and measurement data for a same process parameter, and
generate the input parameter corrections based on a result of comparing the correlated prediction data and measurement data.
Correlating data is a mathematical operation.
Comparing data values is a mathematical operation.
Generating input parameter correction values is performing respective mathematical calculations which is mathematical subject matter.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 6, 11, and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 6, 11, and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 is substantially similar to claim 1 above and is rejected for the same reasons.

Claim 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
12. The computer-implemented method of claim 7, wherein operations of the standalone EnKF module execute concurrently on a same computing system executing the digital twin or on a separate computing system in communication with a computing system executing the digital twin.
The same or separate “computing system” is a generic recitation of a computer environment. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
“Use of a computer … in its ordinary capacity for … to receive, store or transmit data … does not integrate a judicial exception into a practical application or provide significantly more.” MPEP §2106.05(f). The claim recitation of “in communication with a computing system” is a general recitation of the generic computer performing ordinary functions of receiving and transmitting data. Accordingly, it does not integrate a judicial exception into a practical application or provide significantly more.
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) and mere instructions to apply an abstract idea under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 13 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 13 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
13. The computer-implemented method of claim 7, wherein program code for executing the operations of the standalone EnKF module is embodied on a non-transitory computer-readable medium.
The non-transitory computer-readable medium is recited at a high-level of generality (i.e., as a generic computer medium) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 13 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as mere instructions to apply an abstract idea, e.g. with a generic computer, under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
The claim(s) recite:
14. A standalone Ensemble Kalman Filter (EnKF) module, comprising:
… for executing an EnKF algorithm;
a communications module being configured to communicate with multiple sensors and a digital twin of an oil or gas wellbore environment having parameters that include boundary conditions, the multiple sensors being configured to determine the constant parameters and measure multiple process parameters of an oil or gas recovery process, and the digital twin being configured to model the oil or gas recovery process and to output prediction data of the multiple process parameters,…; and
a processor… for performing operations including:
receiving streaming measurement data from the multiple sensors;
receiving the prediction data from the digital twin; generating input parameter corrections for the digital twin by executing the EnKF algorithm using the streaming measurement data and the prediction data;
communicating the input parameter corrections to the digital twin to generate subsequent prediction data modified based on the input parameter corrections; 
generating a modification to an operational parameter of the oil or gas recovery process based on the subsequent prediction data; and ….
Specification paragraph 27 describes and admits “A self-adapting digital twin may be developed for an oil and gas production process by generating a mathematical model of the process.” A mathematical model is a mathematical construction of respective equations and falls within the mathematical concept category of abstract ideas.
The standalone Ensemble Kalman Filter is a mathematical algorithm to update respective parameters. The EnKF is an explicit recitation of mathematical subject matter.
Communicating to receive the input sensor data is receipt of mathematical input and does not indicate any non-abstract data transfer. Furthermore, communicating sensor data is not a recitation of actually performing a measurement, only receiving the data values. Generating the input parameter is generating the corresponding mathematical value and is thus mathematical subject matter. Executing the EnKF is performing respective mathematical calculations.
The recitation of “communicating the input parameter corrections” a disembodied recitation of communicating a mathematical value. Adapting respective output predictions of the digital twin is performing respective mathematical calculations of the digital twin on corresponding input data values.
Generating a modification of operational parameters based on the adapted output prediction is generating a calculated parameter value according to the mathematical calculations. Performing mathematical calculations is mathematical subject matter.
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…a non-transitory computer-readable memory being configured to store instructions … of an oil or gas wellbore environment …
the digital twin being executable on a separate computing system; and
a processor being configured to communicate with the memory and the communications module, the processor being further configured to execute instructions ….
controlling a drilling operation using the modified operational parameter.
The non-transitory computer-readable memory and processor is recited at a high-level of generality (i.e., as a generic computer processor and memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recitation of “a separate computing system” is a recitation of a computing system at a high level of generality. Mere instruction to apply an abstract idea with a computer fails to integrate the abstract idea into a practical application or amount to significantly more. See MPEP §2106.05(f).
“Use of a computer … in its ordinary capacity for … to receive, store or transmit data … does not integrate a judicial exception into a practical application or provide significantly more.” MPEP §2106.05(f). The claim recitation of “communicate with the memory and the communications module” is a general recitation of the generic computer performing ordinary functions of receiving and transmitting data. Accordingly, it does not integrate a judicial exception into a practical application or provide significantly more.
The recitation of “using” the modified operational parameter to somehow control a drilling operation is a recitation which amounts to no more than instructions to “apply” the result of the abstract idea. The modified operational parameter is the calculated result of the identified mathematical concept. Mere instructions to “use” at an extremely high level of generality is a mere instruction to “apply it.” See MPEP §2106.05(f).
Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) and mere instructions to apply an abstract idea under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
18. The standalone EnKF module of claim 14, further comprising:
an enclosure being configured to enclose the memory, the communications module, and the processor, the communications module including a wired communications module, the enclosure including electrical connectors being configured to connect the wired communications module of the standalone EnKF module to the multiple sensors and the digital twin, the digital twin being executable on a computing system that is separate from the standalone EnKF module.
The enclosure which encloses the memory, communications module, and processor is a generic recitation of a case, housing, or other generic container used to contain a general purpose computer. The recitation of the wired electrical connectors is a generic recitation of wires used to receive and transmit data for a general purpose computer. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
“Use of a computer … in its ordinary capacity for … to receive, store or transmit data … does not integrate a judicial exception into a practical application or provide significantly more.” MPEP §2106.05(f). The claim recitation of “communications module” is a general recitation of the generic computer performing ordinary functions of receiving and transmitting data. Accordingly, it does not integrate a judicial exception into a practical application or provide significantly more.
The separate “computing system” is a generic recitation of a computer environment. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
Claim 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) and mere instructions to apply an abstract idea under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
19. The standalone EnKF module of claim 14, further comprising:
an enclosure being configured to enclose the memory, the processor, and the communication module, the communications module including a wireless communication module being configured to wirelessly connect the standalone EnKF module to the multiple sensors and the digital twin, the digital twin being executable on a computing system that is separate from the EnKF module.
The enclosure which encloses the memory, communications module, and processor is a generic recitation of a case, housing, or other generic container used to contain a general purpose computer. The recitation of the wireless communication module is a generic recitation of using a wireless transceiver used to receive and transmit data for a general purpose computer. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
“Use of a computer … in its ordinary capacity for … to receive, store or transmit data … does not integrate a judicial exception into a practical application or provide significantly more.” MPEP §2106.05(f). The claim recitation of “communications module” is a general recitation of the generic computer performing ordinary functions of receiving and transmitting data. Accordingly, it does not integrate a judicial exception into a practical application or provide significantly more.
The separate “computing system” is a generic recitation of a computer environment. Generally linking the use of an abstract idea to a particular technological environment (MPEP §2106.05(h)) or merely adding a general purpose computer as a tool to perform an abstract idea (MPEP §2106.05(f)) fails to amount to significantly more than the identified abstract idea.
Claim 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations interpreted as field of use limitations under MPEP §2106.05(h) and mere instructions to apply an abstract idea under MPEP §2106.05(f) does not require further Berkheimer evidence. Accordingly, all the additional limitations are interpreted the same here under step 2B as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 7,584,081 B2 Wen, et al. [herein “Wen”] in view of US patent 8,612,195 B2 Sun, et al. [herein “Sun”] and US 2018/0066475 A1 Vadali, et al. [herein “Vadali”].
Claim 1 recites “1. A non-transitory computer-readable medium.” Wen column 19 claim 12 recites “A program storage device readable by a machine, tangibly embodying a program of executable instructions.” A storage device readable by a machine is a non-transitory computer-readable medium.
Claim 1 further recites “comprising a self-adapting digital twin of an oil and gas wellbore environment, the self-adapting digital twin comprising: a digital twin developed using constant parameters that include boundary conditions and that are determined by multiple sensors for a fixed environment.” Here, the reservoir simulator corresponds with the claimed digital twin. In interpreting the claim language “digital twin” the Examiner notes there is no particular standard for a level of required verisimilitude of the model/simulation to be considered a “digital twin” as compared to any other digital representation.
Wen column 1 lines 8-12 disclose “invention relates generally to reservoir simulators for predicting the flow of fluids through subterranean formations, and more particularly, to methods of updating reservoir simulator models.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir corresponds with an oil and gas wellbore environment.
Wen column 5 lines 48-59 disclose:
State variables include three types of variables: static variables (e.g., permeability and porosity fields that are traditionally called static because they do not vary with time. However, in the EnKF approach, static variables are updated with time and thus are changing with time representing the absorbing of new information from the data. This "static" notion is used for the convenience of traditional concepts), dynamic variables (e.g., pressure and phase saturations of the entire model that are solutions of the flow equations), and production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc. that are usually measured at wells).
The static variables correspond with constant parameters for a fixed environment. Measured production data is data from respective sensors.
Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors. 
Wen does not explicitly disclose boundary conditions; however, in analogous art of geologic modeling of hydrocarbon exploration and production, Sun column 6 lines 28-35 teach “Typical parameters for a process-based model may include … spatial and temporal distribution of physical parameters in the model and its boundary conditions may also be considered as model parameters.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen and Sun. One having ordinary skill in the art would have found motivation to use model boundary conditions into the system of real-time reservoir model updating with EnKF because boundary conditions are typically input in all kinds of process based models, and hydrocarbon exploration and production models in particular. See Sun column 1 lines 17-19 and column 6 lines 28-35.
Claim 1 further recites “the digital twin being operable to model an oil or gas recovery process.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir is an oil or gas recovery process.
Claim 1 further recites “and a standalone Ensemble Kalman Filter (EnKF) module.” Wen column 5 line 35 discloses “Ensemble Kalman Filter Updating.” The Ensemble Kalman Filter is an EnKF module. The adjective “standalone” is interpreted as a characteristic provided by the recited features which follow. Accordingly, an EnKF which meets the subsequently recited claim limitations is considered to be “standalone.”
Claim 1 further recites “the standalone EnKF module being configured to perform operations including: receiving streaming measurement data from the multiple sensors measuring multiple parameters of the oil or gas recovery process.” Wen column 7 lines 52-53 disclose “When new measurements of production data are acquired.” Acquiring measurement data is receiving measurement data of parameters of the reservoir modeling. Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors.
Claim 1 further recites “receiving prediction data from the digital twin.” Wen column 8 lines 4-5 disclose “The EnKF can be built upon any reservoir simulator because it only requires the outputs of the simulator.” The outputs of the simulator are prediction data of the digital twin. The respective reservoir simulator corresponds with a digital twin.
Claim 1 further recites “generating input parameter corrections for the digital twin by executing an EnKF algorithm using the streaming measurement data and the prediction data.” Wen column 8 lines 48-52 disclose:
(b) a gain based upon the measured or observed data d and the forecasted production data                         
                            
                                
                                    d
                                
                                
                                    f
                                
                            
                        
                    , most preferably a Kalman gain                         
                            
                                
                                    G
                                
                                
                                    k
                                
                            
                            ,
                        
                     is then computed utilizing the forecasted state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    f
                                
                            
                        
                     Ideally, the Kalman gain is calculated using Eq. (2);
See also Wen column 6 lines 39-51. The Kalman gain is an input parameter correction generated by an EnKF algorithm. Using the observed data and the forward simulation forecasts is using the streaming measurement data and the prediction data. The observed data is measurement data. The simulation forecasts are prediction data.
Claim 1 further recites “communicating the input parameter corrections to the digital twin for causing adaptation of output predictions of the digital twin to the sensor data.” Wen column 8 line 53 discloses “(c) the gain is then used to create an updated state vector.” The gain corresponds with the input parameter corrections. The updated state vector corresponds with adapted output predictions.
Claim 1 further recites “generating a modification to an operational parameter of the oil or gas recovery process based on the adapted output predictions.” Wen column 8 lines 62-65 disclose:
(e) a conforming forecast is performed, utilizing the updated state vector                         
                            
                                
                                    y
                                
                                
                                    k
                                    j
                                
                            
                        
                     at time                         
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                        
                    , to produce conformed state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    e
                                
                            
                        
                     at time                        
                             
                            
                                
                                    t
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    .
The produced conformed state vector is a generated modification of an operational parameter(s). The produced conformed state vector is based on the updated state vector, which corresponds with the adapted output predictions.
Claim 1 further recites “and controlling a drilling operation using the modified operational parameter.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 42 lines 12-14 teach “the toolface angle is a primary output of the rotary steerable drilling system 200, which can be estimated by the mathematical model 320.” Steering the toolface angle is modifying and adjusting a drilling direction. The toolface angle is a parameter of a drilling operation.
Vadali paragraph 20 last sentence teach “allows the tool to be controlled more precisely.” Vadali paragraph 28 lines 4-5 teach “to control the direction of the drill bit 101 to form a directional wellbore 114.” Vadali paragraph 30 last line discloses “controls the flow rate of fluid into the turbine 204.” Controlling the flow rate, controlling the direction, and allowing the tool to be controlled in general is controlling the drilling operation using respective parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Claim 2 further recites “2. The non-transitory computer-readable medium of claim 1, wherein the modification includes a modification to a parameter of a drilling operation of the oil or gas recovery process.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 42 lines 12-14 teach “the toolface angle is a primary output of the rotary steerable drilling system 200, which can be estimated by the mathematical model 320.” Steering the toolface angle is modifying and adjusting a drilling direction. The toolface angle is a parameter of a drilling operation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Claim 3 further recites “3. The non-transitory computer-readable medium of claim 1, wherein the modification includes an adjustment to a drilling direction in a wellbore for the oil or gas recovery process.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 42 lines 12-14 teach “the toolface angle is a primary output of the rotary steerable drilling system 200, which can be estimated by the mathematical model 320.” Steering the toolface angle is modifying and adjusting a drilling direction. The toolface angle is a parameter of a drilling operation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Claim 4 further recites “4. The non-transitory computer-readable medium of claim 1, wherein the modification includes a modification to a parameter of a drilling fluid for a drilling operation of the oil or gas recovery process.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 30 last sentence teaches “rotary steerable drilling system 200 may instead include any type of valve that controls the flow rate of fluid into the turbine 204.” Controlling the fluid flow rate of the drilling system is modifying a parameter of a drilling fluid. The flow rate is a drilling fluid parameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Claim 6 further recites “6. The non-transitory computer-readable medium of claim 1, wherein the standalone EnKF module is operable to: correlate the streaming measurement data received from each of the multiple sensors operable to measure different process parameters of the oil or gas recovery process with the prediction data received from the digital twin for corresponding process parameters.” Wen column 8 lines 48-53 step (b) teaches calculating a Kalman gain using equation (2). Wen column 6 lines 39-43 disclose “The forecast step calls for a reservoir simulator to perform forward simulation for each of the realizations until the next point in time where new measurements of production data are available and are to be assimilated.” Performing forward simulations for new measurements of production data to be assimilated is correlating the measured production data with corresponding prediction forecasts.
Alternatively, the covariance matrix (Wen column 6 line 60) is an explicit statistical correlation function.
Claim 6 further recites “compare the correlated prediction data and measurement data for a same process parameter.” Wen column 7 lines 26-27 disclose “the difference of simulated and observed production data.” Taking a difference between the simulated and observed production data is calculating a comparison between the correlated data.
Claim 6 further recites “and generate the input parameter corrections based on a result of comparing the correlated prediction data and measurement data.” Wen column 8 lines 48-52 disclose:
(b) a gain based upon the measured or observed data d and the forecasted production data                         
                            
                                
                                    d
                                
                                
                                    f
                                
                            
                        
                    , most preferably a Kalman gain                         
                            
                                
                                    G
                                
                                
                                    k
                                
                            
                            ,
                        
                     is then computed utilizing the forecasted state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    f
                                
                            
                        
                     Ideally, the Kalman gain is calculated using Eq. (2);
See also Wen column 6 lines 39-51. The Kalman gain is an input parameter correction generated by an EnKF algorithm. Using the observed data and the forward simulation forecasts is using the streaming measurement data and the prediction data.
Claim 7 recites “7. A computer-implemented method, comprising: creating a self-adapting digital twin of an oil or gas wellbore environment.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir is an oil or gas recovery process.
Claim 7 further recites “wherein creating the self-adapting digital twin includes: incorporating a standalone Ensemble Kalman Filter (EnKF) module with a constant parameter digital twin developed for a fixed environment having constant parameters that include boundary conditions and that are determined by multiple sensors.” Here, the reservoir simulator corresponds with the claimed digital twin. In interpreting the claim language “digital twin” the Examiner notes there is no particular standard for a level of required verisimilitude of the model/simulation to be considered a “digital twin” as compared to any other digital representation.
Wen column 1 lines 8-12 disclose “invention relates generally to reservoir simulators for predicting the flow of fluids through subterranean formations, and more particularly, to methods of updating reservoir simulator models.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir corresponds with an oil and gas wellbore environment.
Wen column 5 lines 48-59 disclose:
State variables include three types of variables: static variables (e.g., permeability and porosity fields that are traditionally called static because they do not vary with time. However, in the EnKF approach, static variables are updated with time and thus are changing with time representing the absorbing of new information from the data. This "static" notion is used for the convenience of traditional concepts), dynamic variables (e.g., pressure and phase saturations of the entire model that are solutions of the flow equations), and production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc. that are usually measured at wells).
The static variables correspond with constant parameters for a fixed environment. Measured production data is data from respective sensors.
Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors. 
Wen does not explicitly disclose boundary conditions; however, in analogous art of geologic modeling of hydrocarbon exploration and production, Sun column 6 lines 28-35 teach “Typical parameters for a process-based model may include … spatial and temporal distribution of physical parameters in the model and its boundary conditions may also be considered as model parameters.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen and Sun. One having ordinary skill in the art would have found motivation to use model boundary conditions into the system of real-time reservoir model updating with EnKF because boundary conditions are typically input in all kinds of process based models, and hydrocarbon exploration and production models in particular. See Sun column 1 lines 17-19 and column 6 lines 28-35.
Claim 7 further recites “receiving, by the standalone EnKF module, streaming measurement data from multiple sensors.” Wen column 7 lines 52-53 disclose “When new measurements of production data are acquired.” Acquiring measurement data is receiving measurement data of parameters of the reservoir modeling. Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors.
Claim 7 further recites “receiving, … and prediction data from the digital twin.” Wen column 8 lines 4-5 disclose “The EnKF can be built upon any reservoir simulator because it only requires the outputs of the simulator.” The outputs of the simulator are prediction data of the digital twin. The respective reservoir simulator corresponds with a digital twin.
Claim 7 further recites “generating input parameter corrections for the digital twin by executing an EnKF algorithm with the standalone EnKF module using the streaming measurement data and the prediction data from the digital twin.” Wen column 8 lines 48-52 disclose:
(b) a gain based upon the measured or observed data d and the forecasted production data                         
                            
                                
                                    d
                                
                                
                                    f
                                
                            
                        
                    , most preferably a Kalman gain                         
                            
                                
                                    G
                                
                                
                                    k
                                
                            
                            ,
                        
                     is then computed utilizing the forecasted state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    f
                                
                            
                        
                     Ideally, the Kalman gain is calculated using Eq. (2);
See also Wen column 6 lines 39-51. The Kalman gain is an input parameter correction generated by an EnKF algorithm. Using the observed data and the forward simulation forecasts is using the streaming measurement data and the prediction data. The observed data is measurement data. The simulation forecasts are prediction data.
Claim 7 further recites “and communicating the input parameter corrections to the constant parameter digital twin to generate subsequent prediction data modified based on the input parameter corrections.” Wen column 8 line 53 discloses “(c) the gain is then used to create an updated state vector.” The gain corresponds with the input parameter corrections. The updated state vector corresponds with adapted output predictions.
Claim 7 further recites “and using the subsequent prediction data to apply a modification to an operational parameter of an oil or gas recovery process.” Wen column 8 lines 62-65 disclose:
(e) a conforming forecast is performed, utilizing the updated state vector                         
                            
                                
                                    y
                                
                                
                                    k
                                    j
                                
                            
                        
                     at time                         
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                        
                    , to produce conformed state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    e
                                
                            
                        
                     at time                        
                             
                            
                                
                                    t
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    .
The produced conformed state vector is a generated modification of an operational parameter(s). The produced conformed state vector is based on the updated state vector, which corresponds with the adapted output predictions.
Claim 7 further recites “and controlling a drilling operation using the modification.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 42 lines 12-14 teach “the toolface angle is a primary output of the rotary steerable drilling system 200, which can be estimated by the mathematical model 320.” Steering the toolface angle is modifying and adjusting a drilling direction. The toolface angle is a parameter of a drilling operation.
Vadali paragraph 20 last sentence teach “allows the tool to be controlled more precisely.” Vadali paragraph 28 lines 4-5 teach “to control the direction of the drill bit 101 to form a directional wellbore 114.” Vadali paragraph 30 last line discloses “controls the flow rate of fluid into the turbine 204.” Controlling the flow rate, controlling the direction, and allowing the tool to be controlled in general is controlling the drilling operation using respective parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Dependent claims 8-10 are substantially similar to claims 2-4 above and are rejected for the same reasons.
Dependent claim 11 is substantially similar to claim 6 above and is rejected for the same reasons.
Claim 13 further recites “13. The computer-implemented method of claim 7, wherein program code for executing the operations of the standalone EnKF module is embodied on a non-transitory computer-readable medium.” Wen column 19 claim 12 recites “A program storage device readable by a machine, tangibly embodying a program of executable instructions.” A storage device readable by a machine is a non-transitory computer-readable medium.
Dependent Claims 5 and 12
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Sun, and Vadali as applied to claim 1 above, and further in view of WO 2018/165352 A1 Eslinger, et al. (cited in IDS dated 22 November 2019) [herein “Eslinger”].
Claim 5 further recites “5. The non-transitory computer-readable medium of claim 1, wherein the EnKF algorithm is executable by the standalone EnKF module on a separate computing system being configured to communicate with the computing system on which the digital twin is executable.” Wen column 17 lines 17 and 41-43 claim 1 disclose “A computer-implemented method … whereby the ensemble of reservoir models is updated on a computer.” 
Wen does not explicitly disclose a separate computing system for the digital twin; however, in analogous art of simulation of a reservoir production system, Eslinger paragraph 170 teaches “the system 791 may include one or more computers 792 … and one or more sets of instructions.” A second computer with a second set of instructions is a separate computing system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, Vadali, Schulte, and Eslinger. One having ordinary skill in the art would have found motivation to use more than one computer into the system of real-time reservoir model updating with EnKF because a computer system can include more than one computer. See Eslinger paragraph 170.
Dependent claim 12 is substantially similar to claim 5 above and is rejected for the same reasons.
Claims 14-20
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Sun, Vadali, WO 2018/165352 A1 Eslinger, et al. (cited in IDS dated 22 November 2019) [herein “Eslinger”] and US patent 9,080,387 B2 Schulte, et al. [herein “Schulte”].
Claim 14 recites “14. A standalone Ensemble Kalman Filter (EnKF) module, comprising: a non-transitory computer-readable memory being configured to store instructions for executing an EnKF algorithm.” Wen column 5 line 35 discloses “Ensemble Kalman Filter Updating.” The Ensemble Kalman Filter is an EnKF module. The adjective “standalone” is interpreted as a characteristic provided by the recited features which follow. Accordingly, an EnKF which meets the subsequently recited claim limitations is considered to be “standalone.”
Wen column 19 claim 12 recites “A program storage device readable by a machine, tangibly embodying a program of executable instructions.” A storage device readable by a machine is a non-transitory computer-readable medium.
Claim 14 further recites “a communications module.” Wen does not explicitly disclose a communications module; however, in analogous art of geologic modeling of hydrocarbon exploration and production, Sun column 10 lines 50-51 teach “The computer system 600 may also include an input/output (I/O) adapter 605, a communications adapter 611.” Sun column 10 lines 64-66 teach “The communications adapter 611 may couple the computer system 600 to a network 612, which may enable information to be input.” Inputting information with the communications adapter is configuring the communications module to communicate with respective input information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen and Sun. One having ordinary skill in the art would have found motivation to use a computer system with a communications module into the system of real-time reservoir model updating with EnKF to input information into the computer system. See Sun column 10 lines 50-67.
Claim 14 further recites “being configured to communicate with multiple sensors and a digital twin of an oil or gas wellbore environment having constant parameters that include boundary conditions.” Here, the reservoir simulator corresponds with the claimed digital twin. In interpreting the claim language “digital twin” the Examiner notes there is no particular standard for a level of required verisimilitude of the model/simulation to be considered a “digital twin” as compared to any other digital representation.
Wen column 1 lines 8-12 disclose “invention relates generally to reservoir simulators for predicting the flow of fluids through subterranean formations, and more particularly, to methods of updating reservoir simulator models.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir corresponds with an oil and gas wellbore environment.
Wen column 5 lines 48-59 disclose:
State variables include three types of variables: static variables (e.g., permeability and porosity fields that are traditionally called static because they do not vary with time. However, in the EnKF approach, static variables are updated with time and thus are changing with time representing the absorbing of new information from the data. This "static" notion is used for the convenience of traditional concepts), dynamic variables (e.g., pressure and phase saturations of the entire model that are solutions of the flow equations), and production data (e.g., well production rate, bottom-hole pressure, phase production/injection rate, water cut, etc. that are usually measured at wells).
The static variables correspond with constant parameters for a fixed environment. Measured production data is data from respective sensors.
Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors.
Wen does not explicitly disclose boundary conditions; however, in analogous art of geologic modeling of hydrocarbon exploration and production, Sun column 6 lines 28-35 teach “Typical parameters for a process-based model may include … spatial and temporal distribution of physical parameters in the model and its boundary conditions may also be considered as model parameters.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen and Sun. One having ordinary skill in the art would have found motivation to use model boundary conditions into the system of real-time reservoir model updating with EnKF because boundary conditions are typically input in all kinds of process based models, and hydrocarbon exploration and production models in particular. See Sun column 1 lines 17-19 and column 6 lines 28-35.
Claim 14 further recites “the multiple sensors being configured to determine the constant parameters and measure multiple process parameters of an oil or gas recovery process.” Wen column 7 lines 52-53 disclose “When new measurements of production data are acquired.” Acquiring measurement data is communicating measurement data of parameters of the reservoir modeling. Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors.
Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir is an oil or gas recovery process.
Wen, Sun, and Vadali do not explicitly disclose sensors used to determine constant parameters; however, in analogous art of directional drilling of wellbores, Schulte column 6 lines 38-40 teaches “sensors for determining parameters of interest relating to the formation, borehole, geophysical characteristics, borehole fluids and boundary conditions.” Determining parameters of interest and boundary conditions with sensors is the sensors configured to determine the constant parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali and Schulte. One having ordinary skill in the art would have found motivation to use a bottom hole assembly (BHA) with corresponding sensors into the system of real-time reservoir model updating with EnKF for the advantageous purpose of allowing directional drilling and determining the orientation of the BHA. See Schulte column 6 lines 25-28.
Claim 14 further recites “and the digital twin being configured to model the oil or gas recovery process and to output prediction data of the multiple process parameters.” Wen column 1 lines 19-20 disclose “oil/gas fields.” Wen column 6 line 8 discloses “oil production rate.” Oil and gas production from a reservoir is an oil or gas recovery process.
Wen column 8 lines 4-5 disclose “The EnKF can be built upon any reservoir simulator because it only requires the outputs of the simulator.” The outputs of the simulator are output prediction data of the digital twin.
Claim 14 further recites “the digital twin being executable on a separate computing system.” Wen column 17 lines 42-43 disclose “whereby the ensemble of reservoir models is updated on a computer.” Thus, the reservoir models are on a computer system.
Wen does not explicitly disclose a separate computing system for the digital twin; however, in analogous art of simulation of a reservoir production system, Eslinger paragraph 170 teaches “the system 791 may include one or more computers 792 … and one or more sets of instructions.” A second computer with a second set of instructions is a separate computing system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, Vadali, Schulte, and Eslinger. One having ordinary skill in the art would have found motivation to use more than one computer into the system of real-time reservoir model updating with EnKF because a computer system can include more than one computer. See Eslinger paragraph 170.
Claim 14 further recites “and a processor being configured to communicate with the memory and the communications module.” Sun column 10 lines 30, 32-33, 44-45, and 50-51 teach “a computer system 600 … central processing unit (CPU) 601 … random access memory (RAM) 603 … [and] a communications adapter 611.” The processor is a part of the same computer system as the communications adapter and RAM. Thus the process is configured to communicate with the memory and communications module.
Claim 14 further recites “the processor being further configured to execute instructions for performing operations including: receiving streaming measurement data from the multiple sensors.” Wen column 7 lines 52-53 disclose “When new measurements of production data are acquired.” Acquiring measurement data is receiving measurement data of parameters of the reservoir modeling. Wen column 8 lines 2-3 disclose “data from permanent sensors.” Plural sensors are multiple sensors.
Claim 14 further recites “receiving the prediction data from the digital twin.” Wen column 8 lines 4-5 disclose “The EnKF can be built upon any reservoir simulator because it only requires the outputs of the simulator.” The outputs of the simulator are prediction data of the digital twin. The respective reservoir simulator corresponds with a digital twin.
Claim 14 further recites “generating input parameter corrections for the digital twin by executing the EnKF algorithm using the streaming measurement data and the prediction data.” Wen column 8 lines 48-52 disclose:
(b) a gain based upon the measured or observed data d and the forecasted production data                         
                            
                                
                                    d
                                
                                
                                    f
                                
                            
                        
                    , most preferably a Kalman gain                         
                            
                                
                                    G
                                
                                
                                    k
                                
                            
                            ,
                        
                     is then computed utilizing the forecasted state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    f
                                
                            
                        
                     Ideally, the Kalman gain is calculated using Eq. (2);
See also Wen column 6 lines 39-51. The Kalman gain is an input parameter correction generated by an EnKF algorithm. Using the observed data and the forward simulation forecasts is using the streaming measurement data and the prediction data. The observed data is measurement data. The simulation forecasts are prediction data.
Claim 14 further recites “communicating the input parameter corrections to the digital twin to generate subsequent prediction data modified based on the input parameter corrections.” Wen column 8 line 53 discloses “(c) the gain is then used to create an updated state vector.” The gain corresponds with the input parameter corrections. The updated state vector corresponds with adapted output predictions.
Claim 14 further recites “generating a modification to an operational parameter of the oil or gas recovery process based on the subsequent prediction data.” Wen column 8 lines 62-65 disclose:
(e) a conforming forecast is performed, utilizing the updated state vector                         
                            
                                
                                    y
                                
                                
                                    k
                                    j
                                
                            
                        
                     at time                         
                            
                                
                                    t
                                
                                
                                    k
                                
                            
                        
                    , to produce conformed state vector                         
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    j
                                
                                
                                    e
                                
                            
                        
                     at time                        
                             
                            
                                
                                    t
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    .
The produced conformed state vector is a generated modification of an operational parameter(s). The produced conformed state vector is based on the updated state vector, which corresponds with the adapted output predictions.
Claim 14 further recites “and controlling a drilling operation using the modified operational parameter.” Wen does not explicitly disclose a drilling operation; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 42 lines 12-14 teach “the toolface angle is a primary output of the rotary steerable drilling system 200, which can be estimated by the mathematical model 320.” Steering the toolface angle is modifying and adjusting a drilling direction. The toolface angle is a parameter of a drilling operation.
Vadali paragraph 20 last sentence teach “allows the tool to be controlled more precisely.” Vadali paragraph 28 lines 4-5 teach “to control the direction of the drill bit 101 to form a directional wellbore 114.” Vadali paragraph 30 last line discloses “controls the flow rate of fluid into the turbine 204.” Controlling the flow rate, controlling the direction, and allowing the tool to be controlled in general is controlling the drilling operation using respective parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to use fine-tuning of the simulator or mathematical model into the system of real-time reservoir model updating with EnKF because fine-tuning during a down-hole operation increases fidelity of the estimated output. See Vadali paragraph 52 last sentence.
Dependent claims 15-17 are substantially similar to claims 2-4 above and are rejected for the same reasons.
Claim 18 further recites “18. The standalone EnKF module of claim 14, further comprising: an enclosure being configured to enclose the memory, the communications module, and the processor.” Neither Wen nor Sun explicitly disclose an enclosure for the computer; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 53 teaches “the processing unit can be built into the [Bottom Hole Assembly (BHA)] 120 of the drilling system 114.” The BHA is an enclosure for the processing unit and other necessary hardware components (i.e. memory and processor previously discussed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, and Vadali. One having ordinary skill in the art would have found motivation to enclose the processing unit within a BHA into the system of real-time reservoir model updating with EnKF because it would have been obvious to try the three finite number of identified solutions taught by Vadali paragraph 53. See MPEP §2143(I)(E). Specifically, Vadali paragraph 53 last sentences discloses three solutions: (1) built into the BHA; (2) “part of control center at the well site;” or (3) “a locate remote from the well site.” Each of these three locations for the computer would be expected to have a reasonable expectation of success as a computer will function as a computer regardless of where the computer is located.
Claim 18 further recites “the communications module including a wired communications module.” Wen does not explicitly disclose a communications module; however, in analogous art of geologic modeling of hydrocarbon exploration and production, Sun column 10 lines 50-51 teach “The computer system 600 may also include an input/output (I/O) adapter 605, a communications adapter 611.” Sun column 10 lines 64-66 teach “The communications adapter 611 may couple the computer system 600 to a network 612, which may enable information to be input.” Inputting information with the communications adapter is configuring the communications module to communicate with respective input information.
Sun column 10 line 64 to column 11 line 3 teaches the communications adapter may couple the computer system to … “the Internet or other wide-area network, a local-area network, a public or private switched telephony network, a wireless network.” The networks listed other than the wireless network are wired communications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen and Sun. One having ordinary skill in the art would have found motivation to use a computer system with a communications module into the system of real-time reservoir model updating with EnKF to input information into the computer system. See Sun column 10 lines 50-67.
Claim 18 further recites “the enclosure including electrical connectors being configured to connect the wired communications module of the standalone EnKF module to the multiple sensors and the digital twin.” Sun column 10 lines 64-66 teach “The communications adapter 611 may couple the computer system 600 to a network 612, which may enable information to be input.” Inputting information with the communications adapter is configuring the communications module to communicate with respective input information.
Claim 18 further recites “the digital twin being executable on a computing system that is separate from the standalone EnKF module.” Regarding the computer system, Wen column 17 lines 42-43 disclose “whereby the ensemble of reservoir models is updated on a computer.” Thus, the reservoir models are on a computer system.
Wen does not explicitly disclose a separate computing system for the digital twin; however, in analogous art of simulation of a reservoir production system, Eslinger paragraph 170 teaches “the system 791 may include one or more computers 792 … and one or more sets of instructions.” A second computer with a second set of instructions is a separate computing system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, Vadali, Schulte, and Eslinger. One having ordinary skill in the art would have found motivation to use more than one computer into the system of real-time reservoir model updating with EnKF because a computer system can include more than one computer. See Eslinger paragraph 170.
Claim 19 further recites “19. The standalone EnKF module of claim 14, further comprising: an enclosure being configured to enclose the memory, the processor, and the communication module.” Neither Wen nor Eslinger explicitly disclose an enclosure for the computer; however, in analogous art of state estimation of a system within a reservoir environment (see Vadali paragraph 20), Vadali paragraph 53 teaches “the processing unit can be built into the [Bottom Hole Assembly (BHA)] 120 of the drilling system 114.” The BHA is an enclosure for the processing unit and other necessary hardware components (i.e. memory and processor previously discussed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, Schulte, Eslinger, and Vadali. One having ordinary skill in the art would have found motivation to enclose the processing unit within a BHA into the system of real-time reservoir model updating with EnKF because it would have been obvious to try the three finite number of identified solutions taught by Vadali paragraph 53. See MPEP §2143(I)(E). Specifically, Vadali paragraph 53 last sentences discloses three solutions: (1) built into the BHA; (2) “part of control center at the well site;” or (3) “a locate remote from the well site.” Each of these three locations for the computer would be expected to have a reasonable expectation of success as a computer will function as a computer regardless of where the computer is located.
Claim 19 further recites “the communications module including a wireless communication module being configured to wirelessly connect the standalone EnKF module to the multiple sensors and the digital twin.” Wen does not explicitly disclose a computing system with communications device; however, in analogous art of simulation of a reservoir production system, Eslinger paragraph 170 teaches “a computer may include one or more network interfaces (e.g., wired or wireless).” Eslinger paragraph 114 teaches “may include one or more wired and/or wireless interfaces that can receive information from one or more sensors.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen et al. and Eslinger. One having ordinary skill in the art would have found motivation to use more than one computer into the system of real-time reservoir model updating with EnKF because a computer system can include more than one computer. See Eslinger paragraph 170. Further advantage is for the computer unit to receive information from the sensors. See Eslinger paragraph 114.
Claim 19 further recites “the digital twin being executable on a computing system that is separate from the standalone EnKF module.” Regarding the computer system, Wen column 17 lines 42-43 disclose “whereby the ensemble of reservoir models is updated on a computer.” Thus, the reservoir models are on a computer system.
Wen does not explicitly disclose a separate computing system for the digital twin; however, in analogous art of simulation of a reservoir production system, Eslinger paragraph 170 teaches “the system 791 may include one or more computers 792 … and one or more sets of instructions.” A second computer with a second set of instructions is a separate computing system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wen, Sun, Vadali, Schulte, and Eslinger. One having ordinary skill in the art would have found motivation to use more than one computer into the system of real-time reservoir model updating with EnKF because a computer system can include more than one computer. See Eslinger paragraph 170.
Dependent claim 20 is substantially similar to claim 6 above and is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        3 May 2022